Title: Joseph C. Cabell to James Madison, 20 July 1831
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    University.
                                
                                20 July. 1831.
                            
                        
                        
                        Your favour of 11th has been received at this place, & we equally lamented your absence and the cause
                            which produced it. Having returned in bad health to the upper country, I did not get here till some days after the
                            Visitors assembled & was detained two days on the way. Happily I have recovered and have been able to make the
                            usual Report as chairman of the Committee of Inspection. Genl. Breckenridge, Genl. Cocke, Mr. Randolph, Mr. Johnson
                            & myself are the Visitors in attendance. We have gone thro’ the business and are now about to return to our homes.
                            After a great deal of discussion and very hard voting, we leave the fees as they were. I suspect we shall lose Dunglison
                            at the end of the next course. Probably the fees of the Law School will suffice for the present. Even as to those of the
                            medical professor, it seems to be very much doubted whether the professor would not lose by raising them. There will be
                            full time for further investigation. We have reelected Doct: Patterson as chairman, and newly organized the office of
                            Proctor—giving him the place of Patron & Librarian & the privilege of keeping a book store: &
                            uniting the offices of proctor & subproctor with a salary of $1000. the latter office being given to Mr. Carr,
                            late of the U. States Navy. Mr Carr is hesitating about the acceptance of the offer. At one time we had transferred the
                            office of Bursar to Mr. Brokenbrough in addition to the preceding office, but on a feeling remonstrance from Mr. Garrett
                            we cancelled that part of the arrangement. There has been much disorder here during the last course; & I confess I
                            have painful anticipations for the future. The number of Students is likely to increase. We all have heard with great
                            regret of the death of Col: Monroe. His place has been supplied by Genl. Broadnax. I sincerely hope you will give us the
                            pleasure & advantage of your presence at the future meetings of the Board. Every member would deeply regret your
                            absence. I write in great haste. Please to present me in the most respectful & kind terms to Mrs. Madison,
                            & believe me to be ever most resy. & truly yours
                        
                        
                            
                                Jos: C: Cabell.
                            
                        
                    P. S. The uniform Law will continue for the present. The article to which you allude was from
                            the pen of an expelled student. We have had an unpleasant combat between the late subproctor (Wertenbaker) and an expelled
                            Student from South Carolina. It has passed over.
                        Mr. Carr accepts the office of Proctor for one year. He appears extremely well qualified for the office. Wertenbaker will
                            be made a 4th Hotel keeper on his own notion. Emmett begins to shine very much in his department.
                        